1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARCOS CASEY GUILLEN III.,       )                 Case No.: 1:18-cv-01466 DAD JLT
                                      )
12            Plaintiff,              )                 ORDER DIRECTING THE CLERK OF COURT
                                      )                 TO CLOSE THIS ACTION IN LIGHT OF THE
13        v.                          )                 NOTICE OF VOLUNTARY DISMISSAL
                                      )
14   CORRECTIONAL OFFICER ARGUETA, et                   (Doc. 6)
                                      )
15   al.,                             )
                                      )
16            Defendants.             )

17
18          On February 13, 2019, the parties filed a stipulation to dismiss the action with prejudice. (Doc.
19   6) The stipulation relies upon Rule 41(a)(1)(A)(ii), which makes such stipulations effective
20   immediately with further order of the Court. Because all parties who have appeared in the action
21   signed the stipulation (Doc. 6), it “automatically terminate[d] the action.” Wilson v. City of San Jose,
22   111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action
23   and to terminate the pending motion (Doc. 5).
24
25   IT IS SO ORDERED.
26
        Dated:     June 13, 2019                               /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
